Report of Committee. — Mr. Murphy Retains his Seat.
Assembly Chamber, March 31s¿, 1870.
Mr. Nelson, from the committee on privileges and elections, submitted a report, in writing, upon the case of the contested seat of Hon. W. D. Murphy, sitting member from the first Assembly district of Albany county, and that he is entitled to retain his seat as such representative.
Report of Committee on Privileges and Elections in Case’of Contested Seat of William D. Murpi-iy.

To the Mouse of Assembly of the State of New Yorli:

The committee on privileges and elections, to which was referred the petition of Stephen Springstead, claiming the seat now occupied by William D. Murphy, as representative of the first Assembly district of Albany county, respectfully report, that the committee have heard the proofs and allegations of the respective claimants, and the arguments of counsel, and that the facts of the case as agreed upon are as follows:
The whole number of votes cast in that Assembly district, was five thousand three hundred and forty.
Murphy received.■.. 2,679
Springstead received.i ... 2,661
Murphy’s majority .■ 18
As canvassed by the county canvassers.
It is claimed, on behalf of Mr. Springstead, that the returns in t^ree of the election districts were changed, to wit:
*466The first of Rensselaerville from one hundred and eleven for Springstead, and one hundred and seventy for Murphy, to one hundred and ten for Springstead, and one hundred-and seventy for Mur-Phy'-
The proof shows that Frederick Luteman offered his vote and was challenged, and his Assembly ticket was put in the box by the inspec-, tor before the inspector understood that Luteman was challenged. It was a Springstead ticket, Luteman would not swear in his vote, admitted he was an alien and no voter, and this ticket was one of the original one hundred and eleven for Springstead which was afterward changed to one hundred and ten.
In the third election district of Rensselaerville, aman by the name of David Whitbeck gave his tickets to one inspector, who gave the Assembly ticket, and three others, to one of the other inspectors, who mistook them for the tickets of a Mr. Bouten, and deposited the State ticket and the Assembly ticket in their respective boxes, when his attention was called to the voter being Whitbeck. He, the inspector, Alexander Mackey, challenged Whitbeck, on the ground that lie was a non-resident. Whitbeck would not swear in his vote, but admitted that he was a non-resident, and no voter. His ballot for Assembly was in the box, and was not checked on the poll list as having voted the Assembly ticket.
' It was a Springstead ballot. This caused the ballots in the box to exceed the poll list one in number when the inspector came to canvass the votes, and they drew one ballot from the box, which was- a Murphy ballot, instead of taking one from Mr. Springstead, for the vote or ballot of Whitbeck, and in this way caused the poll list and votes to agree, which, in this way, gave Springstead. 45 Murphy. 98
The return in this district was changed from Springstead forty-five and Murphy ninety-eight, to Springstead forty-five and Murphy ninety-nine. When, if the Whitbeck ticket had been deducted from Mr. Spriugstead’s number, it would have left him forty-four votes, and if Mr. Murphy’s ticket had not been drawn, he would have had ninety-nine, making the whole number, one hundred and forty-three.
There can be no objection to allow to Mr. Murphy the number of votes thus cast for him in the first district of Rensselaerville, and the third district of Rensselaerville.
*467The evidence of the contestant shows that in the first district of Rensselaerville, Murphy received one hundred and seventy and Springstead one hundred and ten, and in the third district of Ronsse-laerville, Murphy ninetymine and Springstead forty-four.'
In this third district of Rensselaerville, two of the men who voted for Springstead, to wit, Eugene Campbell and Franklin Tanner, were not legal voters, hut were non-residents; this is clearly proved by the contestant’s witness; this would leave the whole number of votes for
Murphy, therefore. 2,679
And Springstead... 2,658
Leaving a majority for Murphy, thus far, of. 21
It is claimed by the contestant that in the first election district of Berne, the returns were forged or changed from Mr. Murphy one hundred and thirty-four and Mr. Springstead sixty-seven, to one hundred and forty-four for Mr. Murphy, and fifty-seven for Mr. Spring-stead, making a difference of twenty votes for Mr. Springstead; even were this so (which the contestant has failed to establish by proof), then, in that event, Murphy would have one majority over Mr. Springstead in their Assembly district. '
Your committee have no hesitation as to their duty in this case; they regard the claim made by Mr. Springstead, as entirely without foundation or right, and they think that the prayer of the petitioner should be denied.
JAMES M. .NELSON.
W. GL BERGEN.
JOHN DECKER.
OWEN CAYANA GiL
Assembly Documents, *1870, vol. 10, No. 170.
See papers and testimony, Assembly Documents, 1870, vol. 3, No, 64, pages 1 to 48 inclusive.
Which was laid on the table, and ordered printed.
In connection therewith, Mr. Nelson offered for the consideration of the House a resolution in the words following, to wit:
Mesolved, That William D. Murphy, the sitting member, is lawfully elected representative from the first district of Albany county, and that he is entitled to retain his seat in the Assembly as such representative.
*468Resolution Agreed to.
• The Speaker put the question- whether the House would agree to said resolution, and it was determined in the affirmative.
Mr.. Oatman rose in his place and wished to have entered upon the journal the dissent of Mr. Remer and himself from the conclusions 'of tlie majority of said " committee.
Assembly Journal, 18Y6,’ vol. 1, page 802.